Name: Council Regulation (EEC) No 832/92 of 30 March 1992 amending Regulation (EEC) No 790/89 fixing the level of additional flat-rate aid for the formation of producers' organizations and the maximum amount applied to aid for quality and marketing improvement in the nut- and locust bean-growing sector
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  economic policy
 Date Published: nan

 Avis juridique important|31992R0832Council Regulation (EEC) No 832/92 of 30 March 1992 amending Regulation (EEC) No 790/89 fixing the level of additional flat-rate aid for the formation of producers' organizations and the maximum amount applied to aid for quality and marketing improvement in the nut- and locust bean-growing sector Official Journal L 088 , 03/04/1992 P. 0015 - 0015 Finnish special edition: Chapter 3 Volume 41 P. 0193 Swedish special edition: Chapter 3 Volume 41 P. 0193 COUNCIL REGULATION (EEC) No 832/92of 30 March 1992 amending Regulation (EEC) No 790/89 fixing the level of additional flat-rate aid for the formation of producers' organizations and the maximum amount applied to aid for quality and marketing improvement in the nut- and locust bean-growing sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), and in partiuclar Article 14b (4) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 14b of Regulation (EEC) No 1035/72, the additional flat-rate aid to encourage the formation of organizations of nut and locust bean producers is calculated on the basis of the quantity of nuts and/or locust beans marketed by an organization during the first marketing year which follows the date of its specific recognition; Whereas unfavourable weather conditions in a produciton region during the harvest on which calculation of the aid is to be based are likely to create considerable distortions in the application of this additional aid scheme; whereas, in order to ensure proper application of the scheme, provision should be made under Regulation (EEC) No 790/89 (2), at the reasoned request of the producers' organization concerned, for the aid to be calculated in such cases on the basis of the quantity marketed in the marketing year which follows the marketing year which was substantially affected by the abovementioned conditions, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is hereby added to Article 1 of Regulation (EEC) No 790/89: 'For the purposes of Article 14b (2) of Regulation (EEC) No 1035/72, where unfavourable weather conditions in a production region result in a reduction of more than 20 % in the harvest of producers` organizations, the competent authority may, at the reasoned request of the latter, calculate the aid on the basis of the quantity marketed by the organizations during the second marketing year which follows the date of their specific recognition.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. However, at the request of the producers' organizations concerned, Article 1 shall apply from the date of entry into force of Title IIa of Regulation (EEC) No 1035/72. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1992. For the Council The President Arlindo MARQUES CUNHA